COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
DONALD BRADLEY PRINCE,
 
                                   
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                                   
  Appellees. 
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00215-CR
 
                         Appeal from
 
396th District
  Court
 
of Tarrant County,
  Texas
 
(TC # 1192824D)



 
                                                     MEMORANDUM
OPINION
 
Donald Bradley Prince appeals his conviction of aggravated assault
against a public servant.  Appellant
waived his right to a jury trial and entered an open plea of guilty to the
trial court.  The court found Appellant
guilty and assessed his punishment at imprisonment for a term of thirty-five
years.  We affirm.  
Appellant’s
court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders
v. California, 386 U .S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might
arguably support the appeal.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Pena
v. State, 932 S.W.2d 31 (Tex.App.--El Paso 1995, no pet.).  Counsel delivered a copy of his brief to
Appellant and advised Appellant of his right to examine the appellate record
and file a pro se brief.  No pro
se brief has been filed.
The
Court has carefully reviewed the record and counsel’s brief in its entirety,
and agrees that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably warrant an appeal.  The
judgment of the trial court is affirmed.
 
January 23, 2013                                 _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating
 
(Do Not Publish)